        Case 3:19-cv-00364-JTR Document 14 Filed 11/13/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

LORETTA KING                                                      PLAINTIFF

V.                         NO. 3:19CV00364-JTR

ANDREW SAUL,
Commissioner of Social Security Administration                DEFENDANT

                                  JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice.

Judgment is entered in favor of the Defendant.

      DATED this 13th day of November, 2020.



                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE
